       Case 5:20-cv-05799-LHK Document 276 Filed 09/30/20 Page 1 of 1




FW: Please forward - District Judge Lucy H. Koh (Re: Wilbur Ross)

-----Original Message-----
From: Bob Ross <bross@bobross.me>
Sent: Wednesday, September 30, 2020 2:57 PM
To: Snooki Puli <Snooki_Puli@cand.uscourts.gov>
Subject: Please forward - District Judge Lucy H. Koh (Re: Wilbur Ross)

District Judge Lucy H. Koh,

Info on Wilbur Ross Census 2020.

No response required. Good luck on getting Wilbur Ross to care about anything anyone asks
him or reports to him. Sometimes I wish I didn't have his same last name.

I have also tried to contact Wilbur Ross in regards to Census 2020 not paying for time in
training.

I have also sent notice to the Department of Labor but neither have helped.

I was hire to work for Census 2020 in Albuquerque, NM. Started July 30th. Was told to arrive
8:30am. Then during the time to get into the area, we were sworn in approximately 10:00am.
We were told our clock dud not start until that time since we were not really working for them
prior to that.

Then by that evening I became sick, Dry Cough, Fever, Hard to swallow and lost taste. I had
everything returned the next day to them since there was no tests available to get tested.

Now being two months later it is obvious they also decided not to pay for that one day of
work. No one in our state wants to enforce the GOV either to pay for that day of work.

Thanks
Bob Ross
